TO BE PUBLISHED IN THE OFFICIAL REPORTS


                           OFFICE OF THE ATTORNEY GENERAL

                                     State of California


                                      DANIEL E. LUNGREN

                                        Attorney General


                          ______________________________________

                  OPINION            :

                                     :          No. 93-201

                  of                 :

                                     :          October 8, 1993

        DANIEL E. LUNGREN            :

           Attorney General          :

                                     :

        ANTHONY S. Da VIGO           :

        Deputy Attorney General      :

                                     :
______________________________________________________________________________


              THE STATE BOARD OF EQUALIZATION has requested an opinion on the
following questions:

               1. Is the State Board of Equalization required to disclose information concerning
individual properties selected for appraisal in an assessment standards survey?

               2. Is the State Board of Equalization required to disclose parcel numbers of
individual properties selected for appraisal in an assessment standards survey?

                                         CONCLUSIONS

                1. The State Board of Equalization is not required to disclose other than to an
assessee information consisting of appraisal data concerning individual properties selected for
appraisal in an assessment standards survey.

                2. The State Board of Equalization is required to disclose parcel numbers of
individual properties selected for appraisal in an assessment standards survey unless it can
demonstrate that on the facts of the particular case the public interest served by not identifying the
parcels clearly outweighs the public interest served by disclosure.

                                            ANALYSIS

                The State Board of Equalization ("Board") is required to make surveys in each county
to determine the adequacy of the practices and procedures utilized by the county assessor in the
valuation of property for the purposes of taxation and in the performance of other duties. The survey
must include a sampling of assessments from the local assessment rolls sufficient in size and
dispersion to insure an adequate representation of the several classes of property throughout the



                                                  1.                                          93-201

county. (Gov. Code, § 15640.)1 The inquiry now presented is whether the Board is required to
disclose upon request by a member of the public information concerning individual properties
selected for appraisal in connection with a survey, and whether such a requirement would include
the disclosure of parcel numbers.

                The Public Records Act (§§ 6250 - 6265; "Act") requires state and local agencies to
make their "public records" (§ 6252, subd. (d)) available for public inspection (§ 6253) and for
copying (§ 6256) unless a particular record is "exempt" from disclosure (§ 6254) or the agency
demonstrates that "the public interest served by not making the record public clearly outweighs the
public interest served by disclosure of the record" (§ 6255). (See, e.g., CBS, Inc. v. Block (1986)
43 Cal. 3d 646; American Civil Liberties Union Foundation v. Deukmejian (1982) 32 Cal. 3d 440;
New York Times Co. v. Superior Court (1990) 218 Cal. App. 3d 1579; 73 Ops.Cal.Atty.Gen. 236
(1990).)

                Section 6253, subdivision (a), provides the basic disclosure requirement:

                 "Public records are open to inspection at all times during the office hours of
         the state or local agency and every person has a right to inspect any public record,
         except as hereafter provided. . . ."

Section 6255 states the grounds for withholding from disclosure:

                 "The agency shall justify withholding any record by demonstrating that the
         record in question is exempt under express provisions of this chapter or that on the
         facts of the particular case the public interest served by not making the record public
         clearly outweighs the public interest served by disclosure of the record."

                 In our view, the Board may justify withholding information consisting of appraisal
data2 by demonstrating that such information is exempt from disclosure under the express provisions
of the Act, but may not justify withholding parcel numbers unless it can demonstrate that on the
facts of the particular case the public interest served by not identifying the parcels clearly outweighs
the public interest served by disclosure.

               We understand the term "appraisal data" to include those factors, elements, and
considerations relating to the cost and value of property for purposes of assessment.3 With respect
to such information, section 6254, subdivision (k), expressly exempts from disclosure:



   1
      Unidentified section references herein are to the Government Code.
  2
    We are not apprised as to the nature of the information in question other than "appraisal data,"
and therefore limit our opinion accordingly.
   3
      For example, Revenue and Taxation Code section 401.5 provides:

                 "The board shall issue to assessors data relating to the costs of property and
         such other information as in the judgment of the board will promote uniformity in
         appraisal practices and in assessed values throughout the State. These data shall be
         adapted to local conditions and may be considered by the assessors together with
         other factors as required by law in the assessment of property for tax purposes."

                                                   2.                                              93-201

              "Records the disclosure of which is exempted or prohibited pursuant to
       provisions of federal or state law, including, but not limited to, provisions of the
       Evidence Code relating to privilege."

This provision does not constitute an independent exemption; rather, it merely incorporates other
prohibitions established by law. (CBS, Inc. v. Block, supra, 42 Cal.3d at 656; San Gabriel Tribune
v. Superior Court (1983) 143 Cal. App. 3d 762, 775.)

              The provisions of state law pertaining to the surveys in question include section
15641, providing as follows:

               "In order to verify the information furnished to the assessor of the county, the
       board shall audit the original books of account, wherever located, of any person
       owning, claiming, possessing or controlling property included in a survey conducted
       pursuant to this chapter when the property is of a type for which accounting records
       are useful sources of appraisal data.

               "No appraisal data relating to individual properties obtained for the purposes
       of any survey under this chapter shall be made public, and no state or local officer
       or employee thereof gaining knowledge thereof in any action taken under this
       chapter shall make any disclosure with respect thereto except as that may be required
       for the purposes of this chapter. Except as specifically provided herein, any
       appraisal data may be disclosed by the board to any assessor, or by the board or the
       assessor to the assessee of the property to which the data relate.

               "The board shall permit an assessee of property to inspect, at the appropriate
       office of the board, any information and records relating to an appraisal of his or her
       property, including `market data' as defined in Section 408. However, no
       information or records, other than `market data,' which relate to the property or
       business affairs of a person other than the assessee shall be disclosed.

              "Nothing in this section shall be construed as preventing examination of such
       data by law enforcement agencies, grand juries, boards of supervisors, or their duly
       authorized agents, employees, or representatives conducting an investigation of an
       assessor's office pursuant to Section 25303, and other duly authorized legislative or
       administrative bodies of the state pursuant to their authorization to examine such
       data."

               We are not concerned for purposes of this inquiry with the disclosure of information
to the assessee of the property to which such information relates, or with disclosure for official
purposes designated in the last paragraph of section 15641, or in section 408, subdivision (b), of the
Revenue and Taxation Code. With respect to public disclosure, the first sentence of the second
paragraph is dispositive. Public disclosure of appraisal data relating to individual properties
obtained for purposes of the survey is expressly prohibited within the meaning of section 6254,
subdivision (k). It is concluded that appraisal data concerning individual properties may not be
disclosed.

                With regard to parcel numbers, we find no basis for a claim of express exemption
from disclosure under sections 6254 and 15641. A parcel number is not an element or factor relating
to the cost or value of the property to which it refers, and hence is not properly incorporated within
the purview of the term "appraisal data." It is to be recalled, however, that the Board may
nevertheless, under the provisions of section 6255, justify the withholding of such information by

                                                  3.                                              93-201

demonstrating that on the facts of the particular case the public interest served by nondisclosure
clearly outweighs the public interest served by disclosure.

                It has been suggested, by way of example, that the person requesting the information
"has raw data concerning the results of the sample, and providing the parcel numbers will allow the
requester to match the data with the individual properties." Suffice it to say that if the disclosure of
the requested information were tantamount to the release of restricted data, the Board may well
assert its justification for withholding the records. Yet, assuming that all of the facts and
circumstances of a particular case were known and could be demonstrated by the Board, it would
nevertheless remain the province of the court to determine that the public interest served by
nondisclosure "clearly" outweighs that served by disclosure.

               It is concluded that the Board is required to disclose the parcel numbers of individual
survey properties unless it can demonstrate in a particular case that the public interest in
nondisclosure is clearly paramount.

                                              *****




                                                  4.                                            93-201